Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation "the planter row” in line 13 of claim 1 and line 11 of claim 11.  There is insufficient antecedent basis for this limitation in the claim. There has been no previous mention of a planter row prior to the claim language. Appropriate correction is required.
Claims 2-10 and 12-20 are rejected based off their dependency of rejected independent claims 1 and 11, respectively. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,246,254. Although the claims at issue are not identical, they are not patentably distinct from each other. The application claims are broader in at least one aspect than the patent claims. 
For Claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent calims and the application claims highlights (See, Underlines features in patent claims) what elements have been excluded in the presentation of the application claims. 
Patent claim 1
Application claim 1
A downforce control system for an agricultural ground engaging unit, comprising:

a pressure source;

a double acting cylinder having a first chamber and a second chamber, wherein pressure in the first chamber provides a down force and that pressure in the second chamber provides an up force less than and acting against the down force of the first chamber, the double acting cylinder providing a resultant downward force to the agricultural ground engaging unit;


a fixed pressure control valve positioned between the pressure source and the first chamber of the double acting cylinder, the fixed pressure control valve configured to maintain a fixed pressure in the first chamber of the double acting cylinder;

a proportional pressure control valve positioned between the pressure source and the second chamber of the double acting cylinder;


a force feedback sensor mounted on the planter row unit to determine the resultant downward force of the agricultural ground engaging unit;

a controller configured to compare the resultant downward force sensed by the force feedback sensor to a predetermined downward force requirement, the controller adapted to control the proportional pressure control valve to increase or reduce the resultant downward force of the agricultural ground engaging unit only by increasing or decreasing the pressure in the second chamber of the double acting cylinder.
A downforce control system for an agricultural ground engaging unit, comprising: 

a pressure source; 

a double acting cylinder having a first chamber and a second chamber, wherein pressure in the first chamber provides a down force and that pressure in the second chamber provides an up force acting against the down force of the first chamber, the double acting cylinder providing a downward force to the agricultural ground engaging unit; 



a fixed pressure control valve positioned between the pressure source and the first chamber of the double acting cylinder the fixed pressure control valve configured to maintain a fixed pressure in the first chamber of the double acting cylinder; 

a proportional pressure control valve positioned between the pressure source and the second chamber of the double acting cylinder; 


a force feedback sensor mounted on the planter row unit to sense a downward force of the agricultural ground engaging unit; 

a controller configured to compare the downward force of the agricultural ground engaging unit sensed by the force feedback sensor to a predetermined downward force requirement of the agricultural ground engaging unit, the controller adapted to control the proportional pressure control valve to increase or reduce the downward force to the agricultural ground engaging unit only by increasing or decreasing the pressure in the second chamber of the double acting cylinder.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 2-10, the recited limitations are contained in patent claims 2-10, respectively.
For Claim 11:
	Regarding the broadening aspect of the application claims, the following comparison between the patent calims and the application claims highlights (See, Underlines features in patent claims) what elements have been excluded in the presentation of the application claims. 
Patent claim 11
Application claim 11
A downforce control system for an agricultural ground engaging unit, comprising:

a pressure source;

a double acting cylinder having a first chamber and a second chamber, the pressure source fluidly connected to the first chamber providing a constant downward force to the agricultural ground engaging unit;

a proportional pressure control valve positioned between the pressure source and the second chamber of the double acting cylinder selectively and proportionally connecting the second chamber of the double acting cylinder to the pressure source providing an up force less than and acting against the down force of the first chamber, the double acting cylinder providing a resultant downward force to the agricultural ground engaging unit;

a force feedback sensor mounted on the planter row unit to determine the resultant downward force of the agricultural ground engaging unit;

a controller configured to compare the resultant downward force sensed by the force feedback sensor to a predetermined downward force requirement, the controller adapted to control the proportional pressure control valve to increase or reduce the resultant downward force of the agricultural ground engaging unit only by increasing or decreasing the pressure in the second chamber of the double acting cylinder.


A downforce control system for an agricultural ground engaging unit, comprising:

a pressure source; 

a double acting cylinder having a first chamber and a second chamber, the pressure source fluidly connected to the first chamber providing a constant downward force to the agricultural ground engaging unit; 

a proportional pressure control valve positioned between the pressure source and the second chamber of the double acting cylinder selectively and proportionally connecting the second chamber of the double acting cylinder to the pressure source providing an up force acting against the down force of the first chamber, the double acting cylinder providing a resultant force to the agricultural ground engaging unit;


 a force feedback sensor mounted on the planter row unit to sense a downward force of the agricultural ground engaging unit; 

a controller configured to compare the downward force of the agricultural ground engaging unit sensed by the force feedback sensor to a predetermined downward force requirement of the agricultural ground engaging unit, the controller adapted to control the proportional pressure control valve to increase or reduce the downward force of the agricultural ground engaging unit by increasing or decreasing the pressure in the second chamber of the double acting cylinder.


Thus, it is apparent, for the broadening aspect, that patent claim 11 includes features that are not in application claim 11.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 11 is anticipated by patent claim 11, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 11 is obvious over patent claim 11 with respect to the broadening aspect.
For dependent claims 12-20, the recited limitations are contained in patent claims 12-20, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745